In an action, inter alia, to recover damages for breach of contract, the plaintiff appeals, as limited by his brief, from stated portions of an order of the Supreme Court, Rockland County (O’Rourke, J.), dated April 23, 2003, which, inter alia, denied his motion for leave to renew those branches of his prior motion which were for leave to amend the complaint to assert new causes of action against the defendants Kenneth Bergstol and Patrick Farms, LLC, and for summary judgment on his cause of action alleging breach of contract insofar as asserted against the defendants Steven C. Kunis, Paul Adler, Century 21 Rand, Prudential Rand, and Kunis-Adler Associates.
Ordered that the order is affirmed, with one bill of costs to the defendants Steven C. Kunis, Paul Adler, Century 21 Rand, Prudential Rand, Kenneth Bergstol, and Patrick Farms, LLC, appearing separately and filing separate briefs.
The Supreme Court providently exercised its discretion in denying the plaintiffs motion for leave to renew since he did not offer a reasonable justification for not presenting the additional facts on the prior motion (see CPLR 2221 [e] [2]; Gallagher v Daniella's Rest., 6 AD3d 659 [2004]; Albanese v Hametz, 4 AD3d 379, 380 [2004]; LaRosa v Trapani, 271 AD2d 506 [2000]; McNeill v Sandiford, 270 AD2d 467 [2000]). Moreover, the plaintiff failed to demonstrate that the new facts would have changed the prior determination (see CPLR 2221 [e] [2]; Kraeling v Leading Edge Elec., 2 AD3d 789, 791; Suffolk & Nassau Amusement Co. v Wurlitzer Co., 24 AD2d 893, 894 [1965]).
The plaintiff’s remaining contentions are without merit. Prudenti, P.J., Ritter, Fisher and Lifson, JJ., concur.